Exhibit 10.3

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE OR THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO AIRNET COMMUNICATIONS CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

SECURED REVOLVING NOTE

 

FOR VALUE RECEIVED, each of AIRNET COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Parent”), and the other companies listed on Exhibit A attached
hereto (such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to LAURUS
MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax:
345-949-8080 or its registered assigns or successors in interest (collectively,
the “Holder”), the sum of up to Seven Million Dollars ($7,000,000) or the
aggregate amount of outstanding Loans (as defined in the Security Agreement
referred to below), in each case without duplication of amounts owing by the
Companies to the Holder under the Minimum Borrowing Notes (as defined in the
Security Agreement referred to below), together with any accrued and unpaid
interest hereon, on November 8, 2008 (the “Maturity Date”) if not sooner
indefeasibly paid in full (or converted) hereunder.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement among the Companies and the
Holder dated as of the date hereof (as amended, modified and/or supplemented
from time to time, the “Security Agreement”).

 

The following terms shall apply to this Secured Revolving Note (this “Note”):

 

ARTICLE I

CONTRACT RATE AND MINIMUM BORROWING NOTE

 

1.1 Contract Rate. Subject to Sections 3.2 and 4.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2%) per annum
(the “Contract Rate”). The Contract Rate shall be increased or decreased as the
case may be for each increase or decrease in the Prime Rate in an amount equal
to such increase or decrease in the Prime Rate; each change to be effective as
of the day of the change in the Prime Rate. Subject to Section 1.2, the Contract
Rate shall not at any time be less than six percent (6%). Interest shall be
(i) calculated on the basis of



--------------------------------------------------------------------------------

a 360 day year, and (ii) payable monthly, in arrears, commencing on December 1,
2005 on the first business day of each consecutive calendar month thereafter
through and including the Maturity Date (or any date of prepayment permitted
hereunder or under the Security Agreement), and on the Maturity Date (or any
date of prepayment permitted hereunder or under the Security Agreement), whether
by acceleration or otherwise.

 

1.2 Contract Rate Adjustments and Payments. The Contract Rate shall be
calculated on the last business day of each calendar month hereafter (other than
for increases or decreases in the Prime Rate which shall be calculated and
become effective in accordance with the terms of Section 1.1) until the Maturity
Date (each a “Determination Date”) and shall be subject to adjustment as set
forth herein. If (i) the Parent shall have registered the shares of the Common
Stock underlying the conversion of the Minimum Borrowing Note and each Warrant
on a registration statement declared effective by the Securities and Exchange
Commission (the “SEC”), and (ii) the closing price of the Common Stock on the
Principal Market, as reported by Bloomberg, L.P., for the five (5) trading days
immediately preceding a Determination Date exceeds the then applicable Fixed
Conversion Price by at least twenty-five percent (25%), the Contract Rate for
the succeeding calendar month shall automatically be reduced by 200 basis points
(200 b.p.) (2%) for each incremental twenty-five percent (25%) increase in such
closing price of the Common Stock above the then applicable Fixed Conversion
Price. Notwithstanding the foregoing (and anything to the contrary contained
herein), in no event shall the Contract Rate at any time be less than zero
percent (0%).

 

1.3 [Intentionally Deleted]

 

1.4 Repayment of Note. The Principal Amount of this Note shall be increased or
decreased from time to time to reflect loans advanced and repaid in accordance
with the Security Agreement.

 

ARTICLE II

CONVERSION RIGHTS AND FIXED CONVERSION PRICE

 

2.1 Optional Conversion. Subject to the terms of this Article II, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date or during an Event of Default (as defined in Article III), and, subject to
the limitations set forth in Section 2.2, 2.3 and 2.10 hereof, to convert all or
any portion of the outstanding Principal Amount and/or accrued interest and fees
due and payable under this Note into fully paid and nonassessable shares of the
Common Stock at the Fixed Conversion Price. For purposes hereof, subject to
Section 2.6 hereof, the initial “Fixed Conversion Price” means $3.79 which has
been determined on the date of this Note as an amount equal to 300% of the
volume weighted average closing price of the Common Stock on the Principal
Market for the five (5) trading days immediately prior to the date of this Note.
The shares of Common Stock to be issued upon such conversion are herein referred
to as the “Conversion Shares.”

 

2.2 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the issued and
outstanding shares of Common Stock and (ii) the

 

- 2 -



--------------------------------------------------------------------------------

number of shares of Common Stock beneficially owned by the Holder. For purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and Regulation 13d-3
thereunder. The Conversion Shares limitation described in this Section 2.2 shall
automatically become null and void following notice to any Company upon the
occurrence and during the continuance of an Event of Default, or upon 75 days
prior notice to the Parent, except that at no time shall the number of shares of
Common Stock beneficially owned by the Holder exceed 19.99% of the outstanding
shares of Common Stock. Notwithstanding anything contained herein to the
contrary, the number of shares of Common Stock issuable by the Parent and
acquirable by the Holder at an average price below $1.295 per share pursuant to
the terms of this Note, the Security Agreement or any other Ancillary Agreement,
shall not exceed an aggregate of 2,520,966 shares of Common Stock (subject to
appropriate adjustment for stock splits, stock dividends, or other similar
recapitalizations affecting the Common Stock) (the “Maximum Common Stock
Issuance”), unless the issuance of Common Stock hereunder in excess of the
Maximum Common Stock Issuance shall first be approved by the Parent’s
shareholders. If at any point in time and from time to time the number of shares
of Common Stock issued pursuant to the terms of this Note, the Security
Agreement or any other Ancillary Agreement, together with the number of shares
of Common Stock that would then be issuable by the Parent to the Holder in the
event of a conversion or exercise pursuant to the terms of this Note, the
Security Agreement or any other Ancillary Agreement, would be limited by the
preceding sentence, the Parent shall promptly call a shareholders meeting to
solicit shareholder approval for the issuance of the shares of Common Stock
hereunder in excess of the Maximum Common Stock Issuance. Notwithstanding
anything contained herein to the contrary, the provisions of this Section 2.2
are irrevocable and may not be waived by the Holder or any Company.

 

2.3 Mechanics of Holder’s Conversion. (a) In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriately completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees under this Note that are being converted. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees under this Note as entered in its records and shall provide written
notice thereof to the Parent within two (2) Business Days after the Conversion
Date. Each date on which a Notice of Conversion is delivered or telecopied to
the Parent in accordance with the provisions hereof (including Section 4.4)
shall be deemed a Conversion Date (the “Conversion Date”). Pursuant to the terms
of the Notice of Conversion, the Parent will issue instructions to the transfer
agent accompanied by an opinion of counsel (if requested by the Transfer Agent)
within three (3) Business Days of the date of the delivery to the Parent of the
Notice of Conversion and shall cause (to the extent it has the ability to cause)
the transfer agent to transmit the certificates representing the Conversion
Shares to the Holder by crediting the account of the Holder’s designated broker
with the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) Business Days after receipt by
the Parent of the Notice of Conversion in accordance with Section 4.4 (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have

 

- 3 -



--------------------------------------------------------------------------------

been issued upon the date of receipt by the Parent of the Notice of Conversion.
The Holder shall be treated for all purposes as the record holder of the
Conversion Shares, unless the Holder provides the Parent written instructions to
the contrary. Any obligations of the Parent under this Section 2.4 are subject
to the restrictions on conversions contained in Section 2.2, 2.3 and 2.10 of the
Note.

 

2.4 Late Payments. Each Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article II
upon conversion of this Note, in the amount equal to $250 per Business Day after
the Delivery Date. The Companies shall, jointly and severally, make any payments
incurred under this Section in immediately available funds upon demand.

 

2.5 Conversion Mechanics. The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal, interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price.

 

2.6 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 2.1 shall be subject to adjustment from time to time upon the occurrence
of certain events during the period that this conversion right remains
outstanding, as follows:

 

(a) Reclassification. If the Parent at any time shall, by reorganization,
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
had Holder exercised its applicable conversion rights hereunder immediately
prior to such reorganization, reclassification or other change.

 

(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, whether by stock split, reverse stock split or otherwise, or if a
dividend is paid on the Common Stock or any preferred stock issued by the Parent
in shares of Common Stock, the Fixed Conversion Price shall be proportionately
reduced in case of subdivision of shares or stock dividend or proportionately
increased in the case of combination of shares, in each such case by the ratio
which the total number of shares of Common Stock outstanding immediately after
such event bears to the total number of shares of Common Stock outstanding
immediately prior to such event.

 

(c) Adjustment for Merger or Consolidation. If at any time while the Note
remains outstanding, any consolidation or merger of the Parent with another
Person occurs in which the Parent is the continuing or surviving company, the
Holder shall have the right upon conversion to receive the kind and amount of
shares or other securities and property receivable

 

- 4 -



--------------------------------------------------------------------------------

by a holder of Common Stock upon such consolidation or merger in exchange for
the number of shares of Common Stock that might have been issued upon
conversion, immediately prior to such consolidation or merger.

 

2.7 Reservation of Shares. During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note and the exercise of the Warrant, subject to the
provisions of Section 2.2, 2.3 and 2.10. The Parent represents that upon
issuance, the Conversion Shares will be duly and validly issued, fully paid and
non-assessable. The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

 

2.8 Registration Rights. The Holder agrees and acknowledges that, solely with
respect to the Conversion Shares under this Note (and not any Minimum Borrowing
Note), it has not been granted any registration rights with respect to the
Conversion Shares, that such Conversion Shares are not “Registrable Securities”
under the Registration Rights Agreement and that the Parent has no obligation to
register any of the Conversion Shares.

 

2.9 Transfer Restrictions. The Holder agrees and acknowledges that any
Conversion Shares issued hereunder will be restricted securities and cannot be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of absent a valid exemption from registration under the Securities Act and
applicable state securities laws which is evidenced by an opinion of counsel
reasonable satisfactory to the Company. Upon issuance hereunder, any stock
certificates representing Conversion Shares shall have the legends described in
Section 40(b) of the Security Agreement.

 

2.10 Maximum Conversion Limitation. Without limiting the restrictions set forth
in Section 2.2 and 2.3, (a) the maximum aggregate Principal Amount under this
Note that may be converted into Conversion Shares shall be Seven Million Dollars
($7,000,000), and (b) so long as no Event of Default has occurred and is then
continuing, the maximum aggregate Principal Amount under this Note that may be
converted into Conversion Shares during any calendar quarter shall not exceed
$500,000; provided that the restriction set forth in this Section 2.10 shall not
apply to any amount outstanding under the Minimum Borrowing Note.

 

2.11 Holder not Shareholder. This Note (prior to its conversion) in and of
itself does not confer upon the Holder, as such, any voting rights or other
rights or liabilities whatsoever as a shareholder of the Parent, whether such
rights or liabilities are asserted by the Holder or its creditors.

 

2.12 Benefits of this Note. Nothing in this Note shall be construed to give to
any Person other than the Parent and the Holder any legal or equitable right, or
claim under this Note. This Note shall be for the sole and exclusive benefit of
the Parent and the Holder.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE III

EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

 

3.1 Events of Default. The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.

 

3.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Contract Rate on the outstanding principal balance of this
Note shall be one and one-half percent (1.5%) per month, and all outstanding
Obligations, including unpaid interest, shall continue to accrue interest at
such interest rate from the date of such Event of Default until the date such
Event of Default is cured or waived.

 

3.3 Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the other
Ancillary Agreements and all obligations and liabilities of each Company under
the Security Agreement and the other Ancillary Agreements, to require the
Companies, jointly and severally, to make a Default Payment (“Default Payment”).
The Default Payment shall be (a) one hundred twelve percent (112%) of the
outstanding principal balance of the Note, plus (b) accrued but unpaid interest,
plus (c) all other fees then remaining unpaid, plus (d) all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to the Holder pursuant to the Notes, the Security Agreement and/or
the Ancillary Agreements, then to accrued and unpaid interest due on the Notes
and then to the outstanding principal balance of the Notes. The Default Payment
shall be due and payable immediately on the date that the Holder has exercised
its rights pursuant to this Section 3.3.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof until the
date this Note is indefeasibly paid in full.

 

4.2 Cumulative Remedies. The remedies under this Note shall be cumulative.

 

4.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

4.4 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effective given (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of

 

- 6 -



--------------------------------------------------------------------------------

receipt. All communications shall be sent to the respective Company at the
address provided for such Company in the Security Agreement executed in
connection herewith, and to the Holder at the address provided in the Security
Agreement for the Holder, with a copy to John E. Tucker, Esq., 825 Third Avenue,
14th Floor, New York, New York 10022, facsimile number (212) 541-4434, or at
such other address as the respective Company or the Holder may designate by ten
days advance written notice to the other parties hereto.

 

Notwithstanding the foregoing, in order for a Conversion Notice to be deemed
effective and validly delivered by the Holder to the Parent, the Holder must
send a Conversion Notice by telecopy (provided the Holder receives confirmation
of transmission) and/or e-mail to the following persons (or such subsequent
persons as the Parent shall designate in writing to the Holder):

 

  (a) Stuart Dawley, Vice President and General Counsel

  AirNet Communications Corp.

  Telecopy: (321) 676-9914

  E-mail: sdawley@airnetcom.com; and

 

  (b) John G. Igoe, P.A.

  Edwards & Angell, LLP

  Telecopy: (561) 655-8719

  E-mail: jigoe@edwardsangell.com

 

Upon Holder’s delivery of the Conversion Notice by telecopy (provided the Holder
receives confirmation of transmission) and/or e-mail, the Conversion Notice will
be deemed effective.

 

4.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

 

4.6 Assignability. This Note shall be binding upon each Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void. Nothing in
this Note shall be construed to give to any Person other than the Companies and
the Holder any legal or equitable right, or claim under this Note. This Note
shall be for the sole and exclusive benefit of the Companies and the Holder.

 

4.7 Cost of Collection. In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the Holder the Holder’s reasonable
costs of collection, including reasonable attorneys’ fees.

 

- 7 -



--------------------------------------------------------------------------------

4.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

 

(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
FIVE (5) DAYS AFTER BEING SENT BY CERTIFIED AND REGISTERED U.S. MAIL, PROPER
POSTAGE PREPAID

 

(c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

 

4.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed

 

- 8 -



--------------------------------------------------------------------------------

inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.

 

4.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

 

4.11 Security Interest. The Holder has been granted a security interest in
certain assets of the Companies as more fully described in the Security
Agreement.

 

4.12 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

4.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register the Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Company of this Note to the new holder or the
issuance by the Company of a new instrument to the new holder, or (ii) transfer
through a book entry system maintained by the Company (or its agent), within the
meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company has caused this Secured Revolving Note to be
signed in its name effective as of this 8th day of November 2005.

 

AIRNET COMMUNICATIONS CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

WITNESS:

 

--------------------------------------------------------------------------------

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

 

OTHER COMPANIES

 

None.



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Secured Revolving Note)

 

The undersigned hereby elects to convert $             of the principal and
$             of the interest due on the Secured Revolving Note dated as of
November     , 2005 (the “Note”) issued by AirNet Communications Corporation
(the “Parent”) and the other Companies named and as defined therein into shares
of Common Stock of the Parent (“Shares”) in accordance with the terms and
conditions set forth in the Note, as of the date written below.

 

Date of Conversion:

   

Conversion Price:

   

Shares To Be Delivered:

   

Signature:

   

Print Name:

   

Address:

   

Holder DWAC instructions

   

 

- 12 -